UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7706



RANDY WAY POINDEXTER,

                                              Plaintiff - Appellant,

          versus


WILLIE WELDON, Warden for Lieber Correctional
Institution; ANNIE NEGLEY, Lieutenant for
Lieber Correctional Institution; L. J. ALLEN,
Regional Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-97-935-6-13AK)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy Wayne Poindexter, Appellant Pro Se. William Michael Duncan,
LEWIS, ROGERS & LARK, P.A., Columbia, South Carolina; Raymon E.
Lark, Jr., BELSER, LEWIS, ROGERS & LARK, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Poindexter v. Weldon, No. CA-97-935-6-13AK (D.S.C. Nov. 12,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2